Citation Nr: 1750353	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-24 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.  The Veteran died in May 2017.  The appellant is the surviving spouse of the Veteran and has been recognized as the substitute appellant in this case.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In January 2015 and February 2017, the Board remanded the case for further development.

In November 2017, the appellant was afforded a videoconference hearing before the undersigned.

The Board notes that another Veterans Law Judge (VLJ) heard the testimony of the Veteran prior to his death in November 2014 on the issue of service connection for hypertension, which is on appeal; however, that issue is in a separate appeal stream and will be addressed in a later Board decision by the VLJ who conducted the November 2014 hearing.





FINDINGS OF FACT

During the November 2017 hearing, prior to the promulgation of a decision in the appeal, the appellant stated that she desired to withdraw the appeal for entitlement to a rating higher for service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a rating higher than 50 percent for service-connected PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

During the November 2017 hearing, the appellant stated that she desired to withdraw the claim for a rating higher than 50 percent for the service-connected PTSD.  The Board finds that the appellant has expressed her desire to withdraw her appeal for the issue of entitlement to a rating higher than 50 percent for service-connected PTSD.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning that issue.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board will dismiss this issue on appeal.


ORDER

The appeal of the issue of entitlement to a rating higher than 50 percent for the 17service-connected PTSD is dismissed.  




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


